Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to an isolated antibody or antigen-binding fragment that specifically binds to SARS-CoV-2 spike protein in the reply filed on 09/02/2022 is acknowledged.
Applicant’s election of the monospecific anti-SARS-CoV-2 antibody 21-F2 comprising the CDRs SEQ ID NO: 54 (HCDR1), SEQ ID NO: 55 (HCDR2), SEQ ID NO: 56 (HCDR3), SEQ ID NO: 14 (LCDR1), YDD (LCDR2), and SEQ ID NO: 5 (LCDR3), which blocks the binding of SARS-CoV-2 to ACE2 on a host cell in the reply filed on 09/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2022.
Upon further consideration, the election requirement for the anti-SARS-CoV-2 antibody species is withdrawn. 
Claims 1-22, 25-26, and 31 are examined on the merits in the present Office Action. 

Claim Objections
Claims 1-3, 12-20, 22, 25-26, and 31 are objected to because of the following informalities:   Applicant has also chosen to recite that the CDR sequences or variable heavy chain/light chain domains of the anti-SARS-CoV-2 spike protein antibodies in a table format. Such a recitation is improper. As per MPEP 2173.05(s) Reference to Figures or Tables [R-10.2019] Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). It is suggested that applicant amend the claims in question to remove all tables and to use conventionally accepted formats, such as a Markush group as presently written or other suitable language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 12-16, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that there is a need to develop therapies that elicit neutralizing activity against SARS-CoV-2, including SARS-CoV-2 variants, and that minimize the risk of viral escape (see Background of Invention). To this end, Applicant subjected pre-existing human scFv repertoires derived from healthy donors and auto-immune diseased individuals to four rounds of phage panning to enrich for fully human antibodies specific for the Spike protein. Sixty scFv clones showing diverse reactivity profiles and distinct neutralization capacity were selected for subsequent recombinant expression as full-length human IgG1 antibodies (see Example 2); however, as presently written, the claims fail to disclose any structural features for the broad genus of antibodies or antigen-binding proteins that is correlated with the function of specifically binding to SARS-CoV-2 spike protein.   
It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of antibodies or antigen-binding fragments that specifically bind to SARS-CoV-2 spike protein. In particular, clones 16-C6, 16-G6, 15-E4, 15-C8, 15-F7, and 15-H3 disclosed in Table 6 of claim 1 only recite the heavy chain CDRs (or VH chain) but not the light chain CDRs (or VL chain). Without further guidance, artisans would not be able to reasonably predict the remaining structure of either the heavy or light chain CDRs (or VH and VL chain pairs) present in the antibody such that it retains its ability to bind to SARS-CoV-2 spike protein. 
While the antibodies or antigen-binding fragments of the claimed invention are intended to bind SARS-CoV-2 spike protein, artisans would not be able to envision the complete structure of an antibody or antigen-binding fragment in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of anti-SARS-CoV-2 spike protein antibodies and antigen-binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies or antigen-binding fragments and the function of binding to SARS-CoV-2 spike protein except for those antibodies comprise six complementarity determining regions defined by non-degenerate SEQ ID NO or a VH and VL chain pair defined by non-degenerate SEQ ID NO.  Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of antibodies or antigen-binding fragments that specifically bind SARS-CoV-2 spike protein at the time the instant application was filed.

Scope of Enablement
Claims 1-3, 12-16, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using an anti-SARS-CoV-2 spike protein antibody comprising all six complementarity determining regions defined by non-degenerate SEQ ID NO and/or a VH and VL chain pair each defined by non-degenerate SEQ ID NO, does not reasonably provide enablement for making or using an antibody having only a three CDRs or a single domain with the functional property of binding SARS-CoV-2 spike protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to an antibody or antigen-binding fragment that specifically binds to SARS-CoV-2 spike protein and methods of treating or preventing a betacoronavirus infection or related disease in a subject in need thereof comprising administering said antibody or antigen-binding fragment. 
The specification teaches that pre-existing human scFv repertoires derived from healthy donors and auto-immune diseased individuals were subjected to four rounds of phage panning to enrich for fully human antibodies specific for the Spike protein. Sixty scFv clones showing diverse reactivity profiles and distinct neutralization capacity were selected for subsequent recombinant expression as full-length human IgG1 antibodies (see Example 2). 
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, the claims encompass antibodies having three CDRs from either the VH or VL chain only. In particular, clones 16-C6, 16-G6, 15-E4, 15-C8, 15-F7, and 15-H3 disclosed in Table 6 of claim 1 only recite the heavy chain CDRs (or VH chain) but not the light chain CDRs (or VL chain). However, three CDRs or a single variable domain of conventional antibodies is not reasonably expected to be capable of binding to a specific antigen let alone the spike protein of SARS-CoV-2; and there is no evidence provided in the working examples that three CDRs or either the VH chain or VL chain alone can bind to SARS-CoV-2 spike protein in order to treat coronavirus infection in a subject. Therefore, artisans would not reasonably expect the claimed antibodies comprising only three CDRs or a single variable domain to be capable of binding to antigen. As such, there would be no practical use for said antibodies or antigen-binding fragments within the scope of the claimed invention if they are unable to bind to SARS-CoV-2 spike protein.  
Therefore, while the specification is enabling for making and using an anti-SARS-CoV-2 spike protein antibody comprising all six complementarity determining regions defined by non-degenerate SEQ ID NO and/or a VH and VL chain pair each defined by non-degenerate SEQ ID NO, the specification is not enabling for making or using an antibody having only a three CDRs or a single domain with the functional property of binding SARS-CoV-2 spike protein. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find a practical use for conventional anti-SARS-CoV-2 spike protein antibodies having only three CDRs or a single domain, such as a VH domain only. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12-16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the antibody or antigen-binding fragment that binds to SARS-CoV-2 spike protein comprises three CDRs from the heavy chain and three CDRs from the light chain from Table 6; however, clones 16-C6, 16-G6, 15-E4, 15-C8, 15-F7, and 15-H3 do not have light chain CDRs listed in the table.  Thus, clones 16-C6, 16-G6, 15-E4, 15-C8, 15-F7, and 15-H3 listed in Table 6 fail to incorporate six CDRs – three from the heavy chain and three from the light chain – as stipulated by claim 1.  Therefore it is unclear whether all six CDRs must be present or alternatively whether three may be present.

Conclusion
Claims 4-11, 17-22, 26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644